Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 1 of 19




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-24391-CIV-LENARD

  YEMINA MARINO, individually and on
  behalf of others similarly situated,

          Plaintiff,

  v.

  SPIZZIGO ENTERPRISES, L.L.C.,
  LANGOLO 107 INTESTMENTS LLC,
  and SALVATORE DOMANTI,

        Defendants.
  ______________________________________/

         ORDER GRANTING IN PART DEFENDANTS’ MOTION TO DISMISS
       PLAINTIFF’S COMPLAINT OR, ALTERNATIVELY, MOTION FOR MORE
                       DEFINITE STATEMENT (D.E. 10)

          THIS CAUSE is before the Court on Defendants Spizzigo Enterprises, L.L.C.,

  Langolo 107 Investments LLC, and Salvatore Domanti’s Motion to Dismiss Plaintiff’s

  Complaint or, in the Alternative, Motion for More Definite Statement, (“Motion,” D.E.

  10), filed November 20, 2020. Plaintiff Yemina Marino filed a Response on December 4,

  2020, (“Response,” D.E. 12), to which Defendants did not reply. Upon review of the

  Motion, Response, and the record, the Court finds as follows.
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 2 of 19




  I.     Background1

         Plaintiff worked at as a wait-staff worker at restaurants called “Spizzigo,” “Gusto

  RistoBar,” and “La Griglia” from December 2014 through September 2020. (Compl. ¶ 5.)

  Defendants Spizzigo Enterprises, L.L.C. (“Spizzigo”) and Langolo 107 Investments LLC

  (“Langolo”) jointly operate these restaurants. (Compl. ¶ 3.) Defendant Salvatore Domanti

  owns and/or controls both Spizzigo and Langolo. (Id.)

         On October 26, 2020, Plaintiff initiated this lawsuit alleging unpaid minimum wages

  in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206, (Count I), unpaid

  overtime wages in violation of the FLSA, 29 U.S.C. § 207, (Count II), and “breach of

  agreement to pay wages” and for “unpaid wages” in violation of the Florida Minimum

  Wage Act (“FMWA”), Fla. Stat. § 448.110, and Section 24, Article X of the Florida

  Constitution (Count III).

         Defendants move under Federal Rule of Civil Procedure 12(b)(6) to dismiss the

  Complaint for failure to state a claim upon which relief can be granted, or, in the alternative,

  under Rule 12(e) for a more definite statement. (D.E. 10.)

         Additional background information will be provided where necessary to the Court’s

  analysis.




         1
                The following allegations are gleaned from Plaintiff’s Complaint, (D.E. 1), and are
  deemed to be true for purposes of ruling on Defendants’ Motion to Dismiss.
                                                 2
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 3 of 19




  II.    Legal Standards

         a.     Rule 12(b)(6)

         Under Federal Rule of Civil Procedure 8(a)(2), “[a] pleading that states a claim for

  relief must contain . . . a short and plain statement of the claim showing that the pleader is

  entitled to relief[.]” “Each allegation must be simple, concise, and direct.” Fed. R. Civ. P.

  8(d)(1).

         Under Rule 12(b)(6), a court may dismiss a claim for “failure to state a claim upon

  which relief can be granted.” “To survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

  face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

  Twombly, 550 U.S. 544, 570 (2007)). Conclusory statements, assertions or labels will not

  survive a 12(b)(6) motion to dismiss. Id. “A claim has facial plausibility when the plaintiff

  pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Id.; see also Edwards v. Prime, Inc., 602

  F.3d 1276, 1291 (11th Cir. 2010) (setting forth the plausibility standard). “Factual

  allegations must be enough to raise a right to relief above the speculative level[.]”

  Twombly, 550 U.S. at 555 (citation omitted). Additionally:

         Although it must accept well-pled facts as true, the court is not required to
         accept a plaintiff’s legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 129
         S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (noting “the tenet that a court
         must accept as true all of the allegations contained in a complaint is
         inapplicable to legal conclusions”). In evaluating the sufficiency of a
         plaintiff’s pleadings, we make reasonable inferences in Plaintiff’s favor, “but
         we are not required to draw plaintiff’s inference.” Aldana v. Del Monte
         Fresh Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005). Similarly,
         “unwarranted deductions of fact” in a complaint are not admitted as true for

                                                 3
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 4 of 19




         the purpose of testing the sufficiency of plaintiff’s allegations. Id.; see also
         Iqbal, 129 S. Ct. at 1951 (stating conclusory allegations are “not entitled to
         be assumed true”).

  Sinaltrainal v. Coca-Cola, 578 F.3d 1252, 1260 (11th Cir. 2009), abrogated on other

  grounds by Mohamad v. Palestinian Auth., 566 U.S. 449, 453 n.2 (2012). The Eleventh

  Circuit has endorsed “a ‘two-pronged approach’ in applying these principles: 1) eliminate

  any allegations in the complaint that are merely legal conclusions; and 2) where there are

  well-pleaded factual allegations, ‘assume their veracity and then determine whether they

  plausibly give rise to an entitlement to relief.’” Am. Dental Ass’n v. Cigna Corp., 605 F.3d

  1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 679).

         b.     Rule 12(e)

         “A party may move for a more definite statement of a pleading to which a responsive

  pleading is allowed but which is so vague or ambiguous that the party cannot reasonably

  prepare a response.” Fed. R. Civ. P. 12(e). “Federal courts disfavor motions for more

  definite statement, in the light of the liberal pleading and discovery requirements.” Tuckish

  v. Pompano Motor Co., 337 F. Supp. 2d 1313, 1322 (S.D. Fla. 2004) (quotation marks and

  citation omitted).

  III.   Discussion

         Defendants argue that the Complaint should be dismissed: (1) as an improper

  “shotgun” pleading, (Mot. at 6-8); (2) because it fails to properly allege FLSA coverage,

  (id. at 8-9); and (3) because it contains vague and contradictory allegations, (id. at 9-10).

  They further argue that the Complaint should be dismissed as to Domanti because it fails



                                                4
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 5 of 19




  to allege he had operational control over the restaurants. (Id. at 10-11.) Finally, they argue

  that Count III is preempted by the FLSA. (Id. at 12-13.)2

         For the reasons that follow, the Court finds that although (a) the Complaint plausibly

  alleges enterprise coverage under the FLSA, (b) the Complaint fails to plausibly allege that

  Domanti had operational control over the restaurants, (c) Counts I and II contain

  contradictory allegations which fail to state claims that are plausible on their face, and (d)

  Count III is an impermissible shotgun pleading.

         a.      FLSA coverage

         Defendants argue that the Complaint fails to properly allege FLSA coverage. (Mot.

  at 8-9.) Specifically, they argue that “Plaintiff fails to allege any facts to support the

  existence of enterprise coverage in this case and, instead, relies on formulaic recitations.”

  (Id. at 8.) Plaintiff argues that the Complaint alleges both enterprise and individual

  coverage. (Resp. at 5.)

         In order for the FLSA’s overtime and minimum wage provisions to apply, “an

  employee must first demonstrate that [s]he is ‘covered’ by the FLSA.” Josendis v. Wall to

  Wall Residence Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir.2011) (citing 29 U.S.C. §

  207(a)); see also 29 U.S.C. § 206(a). This requires a showing that the jurisdictional



         2
                  Defendants further argue that Count III should be dismissed because Plaintiff failed
  to provide Defendants with pre-suit notice pursuant to Section 448.110(6)(a), Florida Statutes. (Id.
  at 11-12.) On January 19, 2021, the Court issued an Order requiring Plaintiff to indicate whether
  she had complied with the FMWA’s pre-suit notice requirement. (D.E. 18.) On January 22, 2021,
  Plaintiff filed a Verified Response indicating that she had complied with the FMWA’s pre-suit
  notice requirement. (D.E. 19.) On January 25, 2021, Defendants filed a Reply in which they
  appear to accept Plaintiff’s averment that she complied with the pre-suit notice requirement and
  withdraw the argument contained in their Motion to Dismiss that asserted otherwise. (D.E. 20.)
                                                   5
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 6 of 19




  prerequisite of “interstate commerce” exists in a given case, a showing that may be made

  one of two ways. Id. First, an employee may claim “individual coverage” if she regularly

  and directly participates in the actual movement of things or persons in interstate

  commerce. Id. Second, an employee may assert “enterprise coverage” if her employer:

  (1) has employees engaged in interstate commerce or in the production of goods for

  interstate commerce, or employees who handle, sell, or otherwise work on goods or

  materials that have been moved in, or produced for, interstate commerce by any person;

  and (2) has gross volume sales or business of at least $500,000 annually. Id.

         Here, the Complaint alleges that

         Defendant Spizzigo Enterprises, L.L.C., and Defendant L’angolo 107
         Investments LLC are related Florida limited liability companies which
         together operate at least three restaurants and bars in South Florida as a single
         jointly organized conglomerate using the same or similar names. See
         https://www.spizzigo.com. Both entities are owned and/or controlled,
         directly or indirectly by Defendant Salvatore Domanti.

  (Compl. ¶ 3.) The Complaint further alleges “Plaintiff worked as a wait-staff worker at all

  three restaurants operated by the Defendants in Miami-Dade County from approximately

  December 2014 through September, 2020.” (Id. ¶ 5.) It further alleges that

         Defendants Spizzigo Enterprises, L.L.C., L’angolo 107 Investments LLC,
         and Salvatore Domanti are each, individually, and together as group, a
         “person” and “employer” within the meanings provided by 29 U.S.C.
         §203(a) and (d). Defendants are referred to herein jointly as “Employer”.
         Moreover, this same “Employer”, individually and together as a group,
         which includes the various related restaurants and venues which it operates,
         is an enterprise engaged in commerce within the meaning of 29 U.S.C.
         §203(r) and (s). Further, in the course of employment with this Employer,
         Plaintiff Marino, and all of those similarly situated persons who may
         hereinafter opt-in to this lawsuit, was and were individually engaged in
         commerce because they were employed in a manner which required that they
         regularly use the implements of interstate commerce and directly interacted

                                                6
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 7 of 19




         and served customers of the restaurants who traveled from other states and
         countries, and also by nature of the work Plaintiff performed. Upon
         information and belief, the annual gross revenue of the Employer was at all
         times material to this action in excess of $500,000.00 per annum.

  (Id. ¶ 6.) Finally, it alleges that “[b]y reason of the foregoing, the Employer is, and at all

  times material to this action was, an enterprise engaged in commerce or in the production

  of goods for commerce as defined in Sections 3(r) and 3(s) of the FLSA, 29 U.S.C.,

  Sections 203(r) and 203(s).” (Id. ¶ 7.)

                1.      Individual coverage

         For individual coverage, “[a]n employee is engaged in commerce if he is engaged

  in activities that constitute interstate commerce, not merely affect it.” Thompson v.

  Robinson, Inc., No. 6:06-cv-771-Orl-19JGG, 2007 WL 2714091, at *3 (M.D. Fla. Sept.

  17, 2007) (citing Thorne v. All Restoration Servs., Inc., 448 F.3d 1264, 1266 (11th Cir.

  2006)). “An employee must ‘directly participat[e] in the actual movement of persons or

  things in interstate commerce by (i) working for an instrumentality of interstate commerce,

  . . . or (ii) by regularly using the instrumentalities of interstate commerce in his work, e.g.,

  regular and recurrent use of interstate telephone, telegraph, mails, or travel.’” Id. (citing

  Thorne, 448 F.3d at 1266). “Goods cease to move in interstate commerce once they reach

  the customer for whom they are intended.” Id. (citing Thorne, 448 F.3d at 1267). Thus, an

  employer who “purchases goods that previously moved in interstate commerce for

  intrastate use” or an employee who “engage[s] in any further intrastate movement of the

  goods [is] not covered under the Act.” Id. See also Leon v. Tapas & Tintos, Inc., 51 F.

  Supp. 3d 1290, 1294 (S.D. Fla. 2014).


                                                 7
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 8 of 19




         The Court finds that Plaintiff has failed to plausibly allege individual coverage.

  Although Plaintiff alleges that she “worked as a wait-staff worker at all three restaurants

  operated by the Defendants[,]” (id. ¶ 5), and was “individually engaged in commerce

  because [she was] employed in a manner which required that [she] regularly use the

  implements of interstate commerce and directly interacted and served customers of the

  restaurants who traveled from other states and countries, and also by nature of the work

  Plaintiff performed[,]” (id. ¶ 6), this is insufficient to establish individual coverage under

  the FLSA. See Martin v. Briceno, No. 11–23228–CIV, 2014 WL 2587484, at *3 (S.D. Fla.

  June 10, 2014) (“This court has previously determined that there is no ‘individual

  coverage’ under FLSA when a plaintiff works as a waiter/cashier and (a) processes credit

  and debit card purchase transactions; (b) serves food prepared with ingredients that had

  crossed state lines; (c) serves beverages produced out-of-state; and (d) serves customers

  from out of the state. . . . [W]aiters, servers, bartenders, and bus boys are not entitled to

  individual coverage because their duties involved processing credit card transactions and

  serving food and beverages.”) (citing Joseph v. Nichell’s Caribbean Cuisine, Inc., 862 F.

  Supp. 2d 1309, 1312-13 (S.D. Fla. 2012)); see also Amadon v. Delivery Dudes, LLC,

  CASE NO. 0:16-cv-62329-WPD (Dimitrouleas/Snow), 2017 WL 7792707, at *3 (S.D. Fla.

  Mar. 3, 2017) (“Handling goods or materials, in this case food, that have previously

  traveled in interstate commerce does not constitute engaging in interstate commerce for

  purposes of individual coverage under the FLSA.”) (citing Thorne, 448 F.3d at 1267);

  Joseph, 862 F. Supp. 2d at 1314 (“[W]hether the customers Plaintiff served at Defendant’s

  restaurant were local or from out-of-state is immaterial to establishing individual FLSA

                                                8
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 9 of 19




  coverage.”) (citing Jacobs v. Dolanlil, Inc., No. 6:08–cv–02071–Orl–22GJK, 2010 WL

  1730807, at *4 (M.D. Fla. Apr. 12, 2010); Dent v. Giaimo, 606 F. Supp. 2d 1357, 1361

  (S.D. Fla. 2009)). Because the Complaint does not state facts regarding how Plaintiff

  regularly and directly participated in the actual movement of things or persons in interstate

  commerce, the Court finds that she failed to plausibly allege individual coverage under the

  FLSA.

                2.     Enterprise coverage

          “For ‘enterprise coverage’ to apply, the enterprise must have (1) employees engaged

  in commerce or in the production of goods for commerce, or that has employees handling,

  selling, or otherwise working on goods or materials that have been moved in or produced

  for commerce by any person; and (2) annual gross volume of sales made or business done

  is not less than $500,000.” Leon, 51 F. Supp. 3d at 1294 (citing 29 U.S.C. § 203(s)). “For

  enterprise coverage, ‘the goods must have moved in commerce at some time; they do not

  have to be currently moving in commerce.’” Id. (quoting Thompson, 2007 WL 2714091,

  at *3). “Moreover, Congress’s addition in 1974 of the words ‘or materials’ to the statute

  expanded the number of employers subject to the Act.” Id. at 1294-95 (citing Polycarpe v.

  E & S Landscaping Service, Inc., 616 F.3d 1217, 1224 (11th Cir.2010) (interpreting

  “materials” as “tools or other articles necessary for doing or making something” for

  commercial purposes)).

          The Court finds that the Complaint plausibly alleges enterprise coverage under the

  FLSA. Construing the Complaint’s factual allegations as true and drawing all reasonable

  inferences in Plaintiff’s favor, it is reasonable to infer that (1) goods or materials used in

                                                9
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 10 of 19




   Defendants’ restaurants moved in interstate commerce before they were delivered to the

   restaurants, or (2) that the goods or materials handled by Plaintiff in her duties were

   “necessary for doing or making something” for the restaurant’s commercial purposes. Id.

   at 1295; see also Thompson v. Robinson, No. 6:06-cv-771-Orl-19JGG, 2007 WL 2714091,

   at *3 (M.D. Fla. Sept. 17, 2007) (“It is a reasonable inference to assume that some of the

   goods used in the Restaurant moved in interstate commerce before they were delivered to

   the Restaurant by local vendors.”). Consequently, the Court finds that the Complaint

   plausibly alleges FLSA coverage.

          b.     Operational control

          Defendants argue that the Complaint fails to properly allege that Domanti had

   “operational control” over the restaurants such that he qualifies as Plaintiff’s “employer”

   under the FLSA. (Mot. at 10-11.)

          The FLSA creates a private right of action against any “employer” who violates its

   minimum-wage or overtime provisions. 29 U.S.C. § 216(b). The Act defines the term

   “employer” broadly to include “both the employer for whom the employee directly works

   as well as ‘any person acting directly or indirectly in the interests of an employer in relation

   to an employee.’” Josendis, 662 F.3d at 1298 (11th Cir. 2011) (quoting 29 U.S.C. §

   203(d)). Pursuant to this broad definition, the Eleventh Circuit has held that “‘a corporate

   officer with operational control of a corporation’s covered enterprise is an employer along

   with the corporation, jointly and severally liable under the FLSA for unpaid wages.’”

   Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1309 (11th Cir. 2013) (quoting

   Patel v. Wargo, 803 F.2d 632, 637-38 (11th Cir. 1986) (quoting Donovan v. Agnew, 712

                                                 10
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 11 of 19




   F.2d 1509, 1511 (1st Cir. 1983))). Corporate supervisors other than officers may be

   personally liable under the FLSA if they have “control over ‘significant aspects of [the

   company’s] day-to-day functions, including compensation of employees or other matters

   in relation to an employee.’” Id. at 1314 (quoting Alvarez-Perez v. Sanford-Orlando

   Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2013)).

            “In determining whether a party is an employer, courts have long assessed
            the economic reality of the relationship between the employee and the
            alleged employer.” Baltzley v. Berkley Group, Inc., 2010 WL 3505104, at
            *3 (S.D. Fla. Sept. 3, 2010) (Altonaga, J.). “The economic reality test
            suggests an employee-employer relationship may exist where the alleged
            employer hires and fires employees, supervises and controls employee work
            schedules or conditions of employment, determines the rate and method of
            payment, or maintains employment records.” Id. “Whether an individual
            falls within this definition does not depend on technical or isolated factors
            but rather on the circumstances of the whole activity.” Alvarez Perez v.
            Sanford–Orlando Kennel Club, Inc., 515 F.3d 1150, 1161 (11th Cir. 2008).

   Ceant v. Aventura Limousine & Transp. Serv., Inc., 874 F. Supp. 2d 1373, 1381 (S.D. Fla.

   2012).

            “The definition of ‘employer’ under the FMWA is the same as under the FLSA.”

   Belnavis v. Estate of Edwards, Case No. 8:13-cv-2580-T-24 MAP, 2014 WL 12618199, at

   *5 (M.D. Fla. Mar. 6, 2014) (citing Fla. Stat. § 448.109(1)(a)); see also Morales v.

   Aventura’s Finest Carwash and Serv. at the Mall, Inc., CASE NO. 15-21821-CIV-KMW,

   2016 WL 11257423, at *3 (S.D. Fla. June 22, 2016); cf. Barrios v. Solasi, Case Number:

   17-20186-CIV-MARTINEZ-GOODMAN, 2019 WL 5566344, at *2-3 (S.D. Fla. Oct. 9,

   2019) (analyzing whether individual was the plaintiff’s employer under the

   FLSA/FMWA); Goetz v. Louie’s Backyard, Inc., CASE NO. 14-10074-CIV-KING, 2015

   WL 12781194, *1-2 (S.D. Fla. May 18, 2015) (same).

                                                 11
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 12 of 19




          Here, the Complaint alleges

          Defendant Spizzigo Enterprises, L.L.C., and Defendant L’angolo 107
          Investments LLC are related Florida limited liability companies which
          together operate at least three restaurants and bars in South Florida as a single
          jointly organized conglomerate using the same or similar names. See
          https://www.spizzigo.com. Both entities are owned and/or controlled,
          directly or indirectly by Defendant Salvatore Domanti.

   (Compl. ¶ 3.)

          The Court finds that the Complaint fails to allege sufficient facts regarding

   Domanti’s operational control over the restaurants to plausibly allege that Domanti

   qualifies as Plaintiff’s employer under the FLSA (and, therefore, under the FMWA). To

   be sure, courts in this District have not traditionally required detailed factual allegations

   regarding an individual defendant’s operational control over a business. For example, in

   Palmondon v. Straticon, LLC, Judge Moreno found that the complaint had adequately

   alleged operational control where it alleged that “Defendant [Hardin] had operational

   control of the business and thus is jointly liable for Plaintiff's damages.” Case Number:

   17-22647-CIV-MORENO, 2017 WL 4326102, at *1 (S.D. Fla. Sept. 26, 2017). The Court

   takes no position as to whether it agrees with the finding in Palmondon, but even if it did,

   Plaintiff has not even alleged that Domanti had operational control over the restaurants.

   She merely alleges that Spizzigo and L’angolo operate three restaurants and bars, and that

   Domanti owns and/or controls Spizzigo and L’angolo. (Compl. ¶ 3.) The Court finds this

   insufficient to state a claim under the FLSA (and, therefore, the FMWA) against Domanti.

          Accordingly, the Complaint is dismissed without prejudice as to Domanti.




                                                 12
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 13 of 19




          c.     Vague and contradictory claims

          Defendant argues that some of Plaintiffs allegations are vague and contradictory.

   (Mot. at 9-10.) For example, in Count I “Plaintiff alleges that she is not a tipped employee

   within the meaning of the FLSA. However, the Complaint also alleges that Plaintiff

   worked as hourly wait staff in a restaurant (a traditionally tipped position) and that

   Defendants were taking tips or otherwise using tips for improper purposes.” (Id. (citing

   Compl. ¶¶ 12, 16).) “Similarly, in Count II, Plaintiff alleges, on one hand, that Defendants

   failed to pay overtime and, on the other, paid overtime at the incorrect rate.” (Id. (citing

   Compl. ¶ 22).) Plaintiff does not respond to this argument.

          Defendant is correct that these claims are contradictory and confusing. Count I

   alleges that Plaintiff was an “hourly wage wait-staff employee[]” who was not a “tipped

   employee[] within the meaning of the FLSA §3(m)[,]” (id. ¶¶ 12, 16); Count I then states

   that Defendant took “possession of Plaintiff’s tips without also taking a ‘tip credit[.]”’ (Id.

   ¶ 16.) Count II alleges on the one hand that “the Employer failed pay overtime hours at

   all[,]” and on the other hand that “the Employer paid hours in excess of forty in an

   applicable workweek at the same below minimum wage rate of pay or ‘straight time’ rate

   of pay[.]” (Id. at 22.)

          Although a plaintiff is permitted to plead claims in the alternative, Fed. R. Civ. P.

   8(d), Plaintiff does not indicate that she is asserting alternative theories of relief. The Court

   find that the claims are contradictory, and, as such, Counts I and II fail to state claim that

   are plausible on their face. See Hernandez v. Integon Nat’l Ins. Co., Case No. 20-cv-

   23371-BLOOM/Louis, 2020 WL 6581610, at *5 (S.D. Fla. Nov. 10, 2020) (finding that

                                                  13
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 14 of 19




   the complaint was, inter alia, “replete with contradictory allegations[,]” and failed to state

   a claim that was plausible on its face); Smith v. Dekalb Cnty. Jail, No. 1:13–cv–1629–

   WSD, 2014 WL 129509, at *2 (N.D. Ga. Jan. 14, 2014) (finding that contradictory

   allegations failed to plausibly allege a claim). Accordingly, the Court finds that Counts I

   and II should be dismissed without prejudice with leave to replead to clarify these

   allegations.

          d.      Shotgun pleading

          Defendants argue that the Complaint is an improper “shotgun pleading” for two

   separate reasons: (1) Count III fails to separate different causes of action into separate

   counts, and (2) the Complaint “asserts multiple claims against multiple defendants without

   specifying which of the defendants are responsible for which acts or omissions, or which

   of the defendants the claim is brought against.” (Id. at 6-8.) Plaintiff does not directly

   respond to these arguments.

          The Eleventh Circuit has identified at least four types of shotgun pleadings,

   including: (1) a complaint that fails to separate “into a different count each cause of action

   or claim for relief[,]” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1323

   (11th Cir. 2015); and (2) a complaint that asserts “multiple claims against multiple

   defendants without specifying which of the defendants are responsible for which acts or

   omissions, or which of the defendants the claim is brought against.” Id.

          Shotgun pleadings violate Rule 8, which requires “a short and plain statement
          of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P.
          8(a)(2), by “fail[ing] to one degree or another . . . to give the defendants
          adequate notice of the claims against them and the grounds upon which each
          claim rests.”

                                                14
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 15 of 19




   Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir. 2018) (quoting Weiland,

   792 F.3d at 1323). “Courts in the Eleventh Circuit have little tolerance for shotgun

   pleadings.”   Id. at 1295 (citation omitted).     “They waste scarce judicial resources,

   ‘inexorably broaden[] the scope of discovery,’ ‘wreak havoc on appellate court dockets,”

   and ‘undermine[] the public’s respect for the courts.’” Id. (quoting Davis v. Coca-Cola

   Bottling Co. Consol., 516 F.3d 955, 979-80 & n.54 (11th Cir. 2008)). When faced with a

   shotgun pleading, “the district court ‘should strike the complaint and instruct counsel to

   replead the case[.]’” Id. (quoting Byrne v. Nezhat, 261 F.3d 1075, 1133 (11th Cir. 2001)

   (quoting Cramer v. Florida, 117 F.3d 1258, 1263 (11th Cir. 1997))).

                 1.       Multiple defendants

          First, the Court finds that the Complaint does not constitute the type of shotgun

   pleading that asserts “multiple claims against multiple defendants without specifying

   which of the defendants are responsible for which acts or omissions, or which of the

   defendants the claim is brought against.” Weiland, 792 F.3d at 1323 (citations omitted).

   As other courts have observed, Weiland does not “prohibit all instances where a count

   lodges a claim against multiple defendants, but rather only where such a claim fails to

   provide Defendants with adequate notice of the claims against them.” Cont’l 332 Fund v.

   Albertelli, 317 F. Supp. 3d 1124, 1140 (M.D. Fla. 2018); see also Whitehurst v. G & A

   Rest. Mgmt., Inc., Case No.: 2:20-cv-67-FtM-60MRM, 2020 WL 2062462, at *2 (M.D.

   Fla. Apr. 29, 2020).




                                                15
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 16 of 19




          Here, the Complaint gives adequate notice of the claims against each Defendant.

   This is not a case where the Defendants are alleged to be wholly distinct and unrelated

   parties. Rather, the Complaint alleges that Spizzigo and L’angolo “are related Florida

   limited liability companies which together operate at least three restaurants and bars in

   South Florida as a single jointly organized conglomerate using the same or similar names.”

   (Compl. ¶ 3 (emphasis added).) “Both entities are owned and/or controlled, directly or

   indirectly by Defendant Salvatore Domanti.” (Id.) The Complaint further alleges that

   Spizzigo, L’angolo, and Domanit “are each, individually, and together as group, a ‘person’

   and ‘employer’ within the meanings provided by 29 U.S.C. §203(a) and (d). Defendants

   are referred to herein jointly as ‘Employer’.” (Id. ¶ 6.) Thus, it is clear from the Complaint

   that Plaintiff is alleging that the three Defendants, “individually, and together as a group,”

   are responsible for each of the alleged acts and omissions. (See id.; see also id. ¶ 11 (“The

   Employer is a conglomerate of related persons or entities engaged in the business of

   operating restaurants.”).) Indeed, there are no specific allegations in the Complaint that

   would appear to apply to fewer than all three Defendants. (See. e.g., id. ¶ 15 (“The

   Employer failed to timely pay wages to Plaintiff . . . .”); id. ¶ 16 (“The Employer is not

   entitled to any so-called “tip credit” toward the applicable minimum wage rate of pay . . .

   .”); id. ¶ 22 (“The Employer failed to pay overtime compensation to Plaintiff . . . .”).)

   Consequently, the Court finds that the Complaint does not constitute an impermissible

   shotgun pleading for alleging multiple claims against multiple defendants without

   specificity. See Whitehurst, 2020 WL 2062462, at *2; Cont’l 332 Fund, 317 F. Supp. 3d

   at 1140.

                                                16
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 17 of 19




                  2.     Multiple claims

          The Court finds that Count III constitutes a shotgun pleading because it asserts

   multiple claims for relief in a single cause of action. Specifically, Count III—which is

   titled “Breach of Agreement to Pay Wages and for Unpaid Wages”—appears to allege

   claims for breach of contract, for failure to pay minimum wages under the FMWA, and for

   failure to pay minimum wages under § 24, Art. X of the Florida Constitution. (Compl. ¶

   26 (alleging that Defendants “breached the agreement” to pay Plaintiff wages “by failing

   to pay minimum hourly wages, and overtime wages as agreed and required by law,

   including §448.110(6), Florida Statutes, and § 24, Art. X of the Florida Constitution”).)3

   Although it appears to be an unsettled question of law whether minimum wage claims

   under Section 448.110(6), Florida Statutes, and minimum wage claims under Section 24,

   Article X of the Florida Constitution are, in fact, separate causes of action, see, e.g., Montes

   v. M & M Mgmt. Co., No. 15–80142–CIV, 2015 WL 4077463, at *2-3 (S.D. Fla. July 6,

   2015) (discussing split of authority), it also appears that the primary difference between

   the two claims (if there is one) is that the FMWA requires pre-suit notice while the

   constitutional claim does not. See id. Here, it is undisputed that Plaintiff provided pre-suit

   notice to Defendants, (see D.E. 19, 20; see also Note 2, supra), so the Court will permit the

   FMWA and constitutional claims to be pled as a single cause of action. See Montes, 2015




          3
                  The Court has found no authority holding that the Florida Minimum Wage Act
   creates a cause of action for unpaid overtime wages. See Santiago v. ACA Camp Geneva, Inc.,
   Case No: 5:17–cv–124–Oc–30PRL, 2017 WL 2578710, at *3 (M.D. Fla. June 14, 2017) (“[I]t is
   unclear to the Court that Plaintiff’s claim for unpaid overtime is appropriately brought under the
   FMWA, which provides a cause of action for unpaid minimum wages.”).
                                                  17
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 18 of 19




   WL 4077463, at *3 (dismissing claim asserting unpaid minimum wages under only § 24,

   Art. X of the Florida Constitution and instructing the plaintiff to replead it under the

   FMWA).

          However, because Count III appears to assert a claim for breach of contract in

   addition to the state law unpaid minimum wage claim, it constitutes an impermissible

   shotgun pleading and must be replead. See Vibe Micro, 878 F.3d at 1296 (“When a litigant

   files a shotgun pleading, is represented by counsel, and fails to request leave to amend, a

   district court must sua sponte give him one chance to replead before dismissing his case

   with prejudice on non-merits shotgun pleading grounds.”).4

   IV.    Conclusion

          Accordingly, it is ORDERED AND ADJUDGED that:

          1.     Defendants’ Motion to Dismiss Plaintiff’s Complaint or, in the Alternative,

                 Motion for More Definite Statement (D.E. 10) is GRANTED IN PART

                 consistent with this Order;

          2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE; and




          4
                   Because the Court finds that Count III constitutes an impermissible shotgun
   pleading which must be replead, the Court need not address Defendants’ argument that the FLSA
   preempts Count III. However, in an attempt to streamline the proceedings, the Court finds that to
   the extent that Count III seeks to state an unpaid wage claim under the FMWA, it would not be
   preempted by the FLSA. Calderone v. Scott, 838 F.3d 1101, 1105 (11th Cir. 2016) (holding that
   the FLSA did not preempt a class action under FMWA); see also Overnite Transp. Co. v. Tianti,
   926 F.2d 220, 222 (2d Cir. 1991) (holding that the FLSA does not preempt state law overtime
   wage claims, and noting that “every Circuit that has considered the issue has reached the same
   conclusion—state overtime wage law is not preempted by . . . the FLSA”).
                                                  18
Case 1:20-cv-24391-JAL Document 30 Entered on FLSD Docket 02/03/2021 Page 19 of 19




           3.    Plaintiff shall have fourteen days from the date of this Order to file an

                 Amended Complaint to cure all deficiencies.

           DONE AND ORDERED in Chambers at Miami, Florida this 3rd day of February,

   2021.


                                           ____________________________________
                                           JOAN A. LENARD
                                           UNITED STATES DISTRICT JUDGE




                                             19
